Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morimoto (US 2012/0280697 A1) in view of  Belkhayat et al. (US 2008/0084219 A1).
Regarding claim 1, Morimoto discloses an insulation resistance measuring apparatus comprising: a coupling capacitor (C1) which is connected at a first end 5thereof to a power supply path (L2) leading to a dc power supply (3); a measuring resistor (R1) which is connected to a second end of the coupling capacitor (C1); a current applying device (21) which is connected to the measuring resistor (R1) and applies an ac current to the measuring 10resistor (R1); a detector (R4) which detects a voltage change at a junction (P1) of the current applying device (21) and the measuring resistor (R1) when the ac current is applied to the measuring resistor (R1).
The only difference between Morimoto and the claimed invention is that the claimed invention recites a calculator which calculates a complex impedance in an 15ac 
Belkhayat et al. discloses impedance measurement using line-to-line current injection and further discloses calculate the impedance (Belkhayat et al.’s step 116, fig. 2 and also s140, fig. 8) (Note: The impedance is always complex since components such as capacitor is non-linear).
It would have been obvious before the effective filing date of the claimed invention to a person having skill in the art to incorporate the calculate impedance as taught by Belkhayat et al. into the system of Morimoto to perform the calculation of impedance because calculate impedance or calculate just the resistance as taught by Morimoto is a matter of design choice to process the desired parameter.
Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT Q. NGUYEN whose telephone number is (571)272-2234. The examiner can normally be reached 9:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Koval J. Melissa can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VINCENT Q NGUYEN/Primary Examiner, Art Unit 2866                                                                                                                                                                                                        

November 6, 2021